NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                 Electronically Filed
                                                 Intermediate Court of Appeals
                                                 CAAP-XX-XXXXXXX
                                                 06-MAY-2021
                                                 08:12 AM
                                                 Dkt. 69 SO
                          NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


               TOBY J. STANGEL, Petitioner-Appellant
                                 v.
               STATE OF HAWAI#I, Respondent-Appellee


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                     (CASE NO. S.P.P. 16-1-0029)

                     SUMMARY DISPOSITION ORDER
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)

           Self-represented Petitioner-Appellant Toby J. Stangel
appeals from the "Findings of Fact, Conclusions of Law and Order
Dismissing Petitioner Toby J. Stangel's Petition to Vacate, Set
Aside, or Correct Illegal Judgment and Sentence Through a Writ of
Habeas Corpus Pursuant to HRPP Rule 40" (Order Denying Rule 40
Petition) entered by the Circuit Court of the First Circuit1 on
December 29, 2017.    For the reasons explained below, we affirm.

                 On June 3, 2011, beginning at about 12:30 a.m.,
           Stangel fired several shots at motorists stopped at the
           intersection of Kapiolani Boulevard and Waialae Avenue.
           Stangel shot at Michael Pagdilao three times. Stangel shot
           and killed Tammy Nguyen in front of her teenaged daughter,
           Cindy Nguyen, discharging nine shots. Stangel drove onto
           the H–1 Freeway in a westbound direction and, near the
           Likelike offramp, shot at Amie Lou Ascuncion three times,
           hitting her once in the back. Stangel shot Samson Naupoto,
           who attempted to help Amie Lou Ascuncion, once in the leg.
           Proceeding further west on the Moanalua Freeway by the H-l
           off-ramp, Stangel fired four or five shots at HPD Officers
           Robertson and Ogasawara, who were supporting a traffic stop.


     1
           The Honorable Christine E. Kuriyama presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Stangel was eventually apprehended near the Kaamilo Street
          overpass on the H-l Freeway.

State v. Stangel, No. CAAP-XX-XXXXXXX, 2015 WL 836928 (Haw. App.
Feb. 26, 2015) (mem.) (Stangel I), cert. denied, No. SCWC-13-
0003941, 2015 WL 4167543 (Haw. July 9, 2015), overruled by State
v. Lavoie, 145 Hawai#i 409, 433 n.43, 453 P.3d 229, 253 n.43
(2019) (holding that place to keep firearm can be a continuing
offense).
          After a jury trial, Stangel was convicted of Murder in
the Second Degree (Count 4) and two counts of Attempted Murder in
the Second Degree (Counts 5 and 7), among other offenses. For
Counts 4, 5, and 7, Stangel was sentenced to three terms of life
imprisonment with the possibility of parole, with a mandatory
minimum of 20 years for each count, to be served consecutively,
and restitution totaling $20,386.69.2
          Stangel appealed. We summarized his arguments:

          On appeal, Stangel argues that the Circuit Court erred
          because it (1) precluded the expert testimony of his
          forensic psychologist [Marvin W. Acklin, Ph.D.] who would
          have testified regarding Stangel's defense of penal
          irresponsibility and pathological intoxication; (2) failed
          to instruct the jury on merger on firearms charges and
          mandatory minimum sentences; (3) failed to include, in the
          special interrogatories given to the jury, the requisite
          state of mind for possession, threat to use, or use of a
          firearm as an element of an aggravated offense;
          (4) considered Stangel's suppressed statement at sentencing;
          and (5) considered uncharged alleged misconduct
          unsubstantiated by the record when sentencing Stangel to
          consecutive terms of imprisonment.

Stangel I, 2015 WL 836928, at *6.
          In Stangel I we held that the sentencing judge
considered uncharged and unsubstantiated illegal conduct by
Stangel to support the imposition of consecutive sentences. We
vacated the part of Stangel's sentence that imposed consecutive
terms of incarceration for Counts 4, 5, and 7, and remanded for
resentencing before another judge. The August 14, 2013 judgment
of conviction and sentence was affirmed in all other respects.


     2
          The Honorable Glenn J. Kim presided over the trial and sentencing.

                                    2
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          On remand, the circuit court3 resentenced Stangel to
life imprisonment with the possibility of parole, with a
mandatory minimum of 20 years, on each of Counts 4, 5, and 7, to
be served consecutively, and restitution totaling $20,386.69. An
Amended Judgment of Conviction and Sentence was entered on
March 23, 2016. An order granting the State's motion for
consecutive terms of imprisonment, containing findings of fact
and conclusions of law, was entered on April 25, 2016. Stangel
did not appeal from his amended sentence.
          Stangel filed his "Petition to Vacate, Set Aside, or
Correct Illegal Judgment and Sentence Through a Writ of Habeas
Corpus Pursuant to HRPP Rule 40" (Rule 40 Petition) on
November 29, 2016.      The Rule 40 Petition argued: (1) Stangel
received ineffective assistance of counsel because trial counsel
did not move for change of venue or appeal from the trial court's
rulings on the State's motions in limine; (2) the trial court
erred by not allowing opinion testimony from Dr. Acklin; (3) the
trial court erred by granting the State's motion in limine and by
failing to give various jury instructions; (4) the trial court
erred by imposing consecutive sentences; and (5) the trial court
erred by increasing the amount of restitution. The first three
arguments were, or could have been, made in Stangel's direct
appeal. The last two arguments could have been made in a direct
appeal from the amended sentence.
          The State's answer was filed on December 20, 2016.
Stangel contends he never received a copy of the State's answer.
          The circuit court entered the Order Denying Rule 40
Petition on December 29, 2017, without conducting a hearing.
          This appeal followed.4


      3
            The Honorable Richard K. Perkins presided over the resentencing.
       4
             The State contends that Stangel's notice of appeal was untimely.
The "notice of appeal is deemed filed for purposes of Hawai#i Rules of
Appellate Procedure (HRAP) Rule 4(a) on the day it is tendered to prison
officials by a [self-represented] prisoner." Setala v. J.C. Penney Co., 97
Hawai#i 484, 485, 40 P.3d 886, 887 (2002) (cleaned up). In this case, HRAP
Rule 4(b) provides the controlling time period rather than HRAP Rule 4(a).
                                                                 (continued...)

                                      3
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          We review a circuit court's denial of a Hawai#i Rules
of Penal Procedure (HRPP) Rule 40 petition without a hearing de
novo, under the right/wrong standard.         Dan v. State, 76 Hawai#i
423, 427, 879 P.2d 528, 532 (1994).

            As a general rule, a hearing should be held on a Rule 40
            petition for post-conviction relief where the petition
            states a colorable claim. To establish a colorable claim,
            the allegations of the petition must show that if taken as
            true the facts alleged would change the verdict, however, a
            petitioner's conclusions need not be regarded as true.
            Where examination of the record of the trial court proceed-
            ings indicates that the petitioner's allegations show no
            colorable claim, it is not error to deny the petition
            without a hearing. The question on appeal of a denial of a
            Rule 40 petition without a hearing is whether the trial
            record indicates that Petitioner's application for relief
            made such a showing of a colorable claim as to require a
            hearing before the lower court.

Id. (citation omitted).
          Stangel's opening brief makes four arguments:

            1.    "The circuit court erred by not recognizing the
                  violation of [Stangel]'s right to 'Notice' and
                  'Confrontation' by [the State]'s failure to adhere to
                  HRPP Rule 49(a)&(b)."

            2.    "The circuit court erred by not recognizing appellate
                  counsel's [ineffective assistance of counsel] and
                  taking appropriate action for rememdy [sic]."

            3.    "The circuit court erred in not recognizing the plain
                  error of the trial court."
            4.    "The circuit cour[t] erred in not recognizing the
                  brightline exception of 'illegal sentence' to the
                  'Inapplicability' of HRPP Rule 40(a)(3)."

(Underscoring omitted.)




      4
       (...continued)
Stangel is a self-represented prisoner. Although the electronic filing date
of Stangel's notice of appeal is February 6, 2018, the back of the envelope
appears to have a handwritten signature and date of "1/24/18," which is
presumably the date the envelope was tendered to prison officials for mailing.
Under the holding in Setala the effective date of Stangel's notice of appeal
is January 24, 2018, within thirty days after entry of the Order Denying Rule
40 Petition on December 29, 2017.

                                      4
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           (1)   Stangel's first argument is based upon the State's
alleged failure to serve him with a copy of its answer to his
Rule 40 Petition, in violation of HRPP Rule 49.5
          The certificate of service appended to the State's
answer is dated December 20, 2016 (the date of filing), and
states "a copy of the foregoing will be served on the following
party(ies) by U.S. Mail or personal delivery: Toby J. Stangel"
(underscoring added). The record does not contain a
certification by the State that the State's answer was served on
Stangel.6 Even if Stangel was never served with the State's
answer, he has not shown resultant prejudice; i.e., that the
circuit court erroneously denied his Rule 40 Petition based on
something contained in the State's answer.
          Stangel argues that if he had been served with the
State's answer, he could have amended his Rule 40 Petition to
address the circuit court's "confusion caused by the lack of


     5
           HRPP Rule 49 provides, in relevant part:

                  (a)  Service: When required. All written submissions
           to the court . . . shall be served upon each of the parties
           promptly after filing, unless otherwise ordered by the
           court.

                 (b)   Service: How made. . . .

                 . . . .

                 (2)   SERVICE OF OTHER DOCUMENTS. . . . [S]ervice of
           documents other than complaint, indictment, information,
           bench warrant, summons or subpoena shall be made . . . (b)
           by mailing it to the attorney or party at the attorney’s or
           party’s last known address[.]
                 . . . .

                 (c)   Proof of service. . . . Proof of service of
           documents other than the complaint, indictment, information,
           bench warrant or summons may be made by written
           acknowledgment of service, by affidavit or declaration of
           the person making service, or by any other proof
           satisfactory to the court, unless otherwise provided by law.
     6
            Stangel attached a copy of his "Inmate Mail History" to his
opening brief. The document purports to show that Stangel received no mail
from the Office of the Prosecuting Attorney after December 20, 2016. We
disregard the document because it is not part of the record. HRAP
Rule 28((b)(10) ("Anything that is not part of the record shall not be
appended to the brief[.]").

                                     5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


clarity in the Petition regarding which counsel — trial or
appellate — [Stangel] was lodging his [ineffective assistance of
counsel] claims against, and why." The circuit court appears to
have understood that Stangel was alleging ineffective assistance
of his trial counsel. The circuit court concluded:

          11.   As to [Stangel]'s first claim for ineffective
                assistance of counsel, [Stangel] has waived this issue
                because he was represented by different counsel on
                direct appeal to the ICA, failed to raise this issue
                at the time of appeal, and has failed to demonstrate
                extraordinary circumstances justifying his failure to
                do so. See HRPP Rule 40(a)(3). See Ruiz v. State,
                184 P.3d 839, 2008 Haw. App. LEXIS 288 [2008 WL
                2225666] (May 30, 2008). See also Findings of Fact
                ("FOF") #20, 22, and 31. Thus, [Stangel] had a
                realistic opportunity to raise the issue of
                ineffective assistance of counsel, but failed to do
                so. See Briones v. State, 74 Haw. 442, 848 P.2d 966,
                1993 Haw. LEXIS 23 (1993).

(Footnote omitted.)    The referenced findings of fact state:

          20.   On August 15, 2013, counsel for [Stangel], John Schum,
                filed a Motion to Withdraw and Substitute Counsel.

          . . . .

          22.   On September 12, 2013, the court filed an Order
                Granting Mr. Schum's Motion to Withdraw as Counsel for
                [Stangel]. The Order referred [Stangel] to the Office
                of the Public Defender for appointment.

          . . . .
          31.   On October 13, 2015, Mr. Schum entered an appearance
                for [Stangel] and sought an Order from the court to
                allow the Office of the Public Defender to withdraw as
                counsel for [Stangel].

The Office of the Public Defender was appointed counsel for
Stangel effective September 19, 2013. Stangel's notice of appeal
was filed on October 11, 2013, by the Office of the Public
Defender. Stangel's trial counsel re-appeared for Stangel on
October 13, 2015, after we issued Stangel I.
          Stangel argues his Rule 40 Petition actually claimed
his deputy public defender appellate counsel was ineffective for
failing to argue in his direct appeal that his privately retained
trial counsel was ineffective. Stangel did not serve the Office


                                    6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


of the Public Defender with his Rule 40 Petition.          HRPP Rule 40
provides, in relevant part:

                (f)     Hearings. . . .

                . . . .

                Where the petition alleges the ineffective assistance
          of counsel as a ground upon which the requested relief
          should be granted, the petitioner shall serve written notice
          of the hearing upon the counsel whose assistance is alleged
          to have been ineffective and said counsel shall have an
          opportunity to be heard.

Stangel's failure to serve the Office of the Public Defender with
the Rule 40 Petition precluded the circuit court from considering
any claim by Stangel that his appellate attorney was ineffective.
          (2) Stangel also argues on appeal that the circuit
court should have recognized — on its own — that Stangel's
appellate counsel was ineffective in Stangel's direct appeal,
because appellate counsel did not argue that trial counsel's
failure to file a motion to change venue constituted ineffective
assistance of counsel. Stangel did not serve the Office of the
Public Defender with his opening or reply briefs. Hawai#i Rules
of Appellate Procedure (HRAP) Rule 28 provides, in relevant part:

          Rule 28.    BRIEFS.

                (a)   Format, service, and page limitation. . . . If a
          brief raises ineffective assistance of counsel as a point of
          error, the appellant shall serve a copy of the brief on the
          attorney alleged to have been ineffective.

Stangel's failure to serve the Office of the Public Defender with
his opening brief or reply brief precludes us from considering
his claim that he received ineffective assistance of counsel from
the Office of the Public Defender on his direct appeal.
          (3) Stangel next argues that "the circuit court should
have recognized the trial court's plain error in its decisions
to: 1) Grant the Prosecution's Motions in Limine that eliminated
Appellant's entire witness list and therefore his opportunity to
present a substantial defense; 2) Not give [extreme mental or
emotional disturbance] instructions to the jury, knowing there


                                      7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


was evidentiary support for such a mitigating defense; and, 3)
Issue consecutive sentences based on unsubstantiated claims."
          HRPP Rule 40(a) provides:

                (3) INAPPLICABILITY. Rule 40 proceedings shall not be
          available and relief thereunder shall not be granted where
          the issues sought to be raised have been previously ruled
          upon or were waived. Except for a claim of illegal
          sentence, an issue is waived if the petitioner knowingly and
          understandingly failed to raise it and it could have been
          raised before the trial, at the trial, on appeal, in a
          habeas corpus proceeding or any other proceeding actually
          conducted, or in a prior proceeding actually initiated under
          this rule, and the petitioner is unable to prove the
          existence of extraordinary circumstances to justify the
          petitioner’s failure to raise the issue. There is a
          rebuttable presumption that a failure to appeal a ruling or
          to raise an issue is a knowing and understanding failure.

(Emphasis added.)
          The trial court's alleged error in granting the State's
motion in limine was at issue in Stangel I. We held that the
trial court did not err when it excluded the testimony of
Stangel's expert psychologist Dr. Acklin. Id. at *6-8. To the
extent the State's motion in limine pertained to witnesses other
than Dr. Acklin, any alleged error could and should have been
raised in Stangel's direct appeal. The circuit court was not
wrong to deny the Rule 40 Petition on that issue.
          The trial court's alleged error in failing to give a
jury instruction on extreme mental or emotional disturbance could
and should have been raised on direct appeal. Stangel has not
proven the existence of extraordinary circumstances to justify
his failure to challenge jury instructions on his direct appeal,
nor has he rebutted the presumption that his failure to appeal
that issue was a knowing and understanding failure. The issue is
waived; the circuit court was not wrong to deny the Rule 40
Petition on that issue.
          The trial court's imposition of "consecutive sentences
based on unsubstantiated claims" was addressed in Stangel I. We
agreed with Stangel that the trial judge erred by considering
uncharged and unsubstantiated illegal conduct by Stangel to



                                    8
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


support the imposition of consecutive sentences.7 Id. at *13-14.
We vacated the part of Stangel's sentence that imposed
consecutive terms of incarceration for Counts 4, 5, and 7, and
remanded for resentencing before another judge.
          On remand, a different judge resentenced Stangel to
life imprisonment with the possibility of parole, with a
mandatory minimum of 20 years, on each of Counts 4, 5, and 7, to
be served consecutively, and restitution totaling $20,386.69 (the
same amount as the original sentence). We initially note that
Stangel failed to include the transcript of the resentencing
hearing in the record on appeal. See State v. Hoang, 93 Hawai#i
333, 336, 3 P.3d 499, 502 (2000) (noting, in case alleging the
State's failure to properly charge the criminal defendant, that
"[w]ithout the relevant transcript, there is insufficient
evidence to review the alleged error, and [appellant] carries the
burden of demonstrating the alleged error in the record.").
          The judge who resentenced Stangel entered an order
granting the State's motion for consecutive terms of imprison-
ment. That order contained written findings addressing the
sentencing factors set forth in Hawaii Revised Statute (HRS)
§ 706–606.     The judge then concluded:

                   7.    The nature and circumstances of the offenses,
             the history and the characteristics of the Defendant; and
             the need for the sentence imposed to reflect the seriousness
             of the offenses, to promote respect for the law, to provide
             just punishment for the offenses, afford adequate deterrence
             to criminal conduct, to protect the public from further
             crimes of the Defendant; and to avoid unwarranted sentence
             disparities among defendants with similar records who have
             been found guilty of similar conduct require that
             Defendant's sentence in counts IV, V and VII run
             consecutively.

Thus, the judge who resentenced Stangel properly "consider[ed]
the factors set forth in HRS § 706–606 'in determining whether
the terms imposed are ordered to run concurrently or

      7
            The trial court stated, during Stangel's original sentencing
hearing, "I think it's safe to infer that he's been illegally carrying around
a handgun for years. You add those two things together, years of severe
substance abuse and carrying a gun around, and what you've essentially got is
a lethal time bomb just waiting to go off." Stangel I, at *13.

                                       9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


consecutively[.]'" State v. Barrios, 139 Hawai#i 321, 333, 389
P.3d 916, 928 (2016) (citing HRS § 706–668.5(2)). The judge who
resentenced Stangel did not impose "consecutive sentences based
on unsubstantiated claims," as alleged by Stangel. The circuit
court was not wrong to deny the Rule 40 Petition on that issue.
          (4) Finally, Stangel argues that his sentence for
restitution is illegal because the victim restitution statute is
an ex post facto law that unconstitutionally increased his
restitution obligation.
          The statute at issue is HRS § 353-22.6. When Stangel
committed his crimes in June 2011, the statute read:

          The director of public safety shall enforce victim
          restitution orders against moneys earned by the prisoner
          while incarcerated. The amount deducted and paid once
          annually to the victim shall be ten per cent of the
          prisoner's annual earnings. This section shall not apply to
          moneys earned on work furlough pursuant to section 353–17.

HRS § 353-22.6 (1993) (emphasis added).
          The statute was amended before Stangel was convicted.
Effective July 1, 2012, HRS § 353-22.6 provided:

          The director of public safety shall enforce victim
          restitution orders against all moneys earned by the inmate
          or deposited or credited to the inmate's individual account
          while incarcerated. The amount deducted shall be twenty-
          five per cent of the total of all moneys earned, new
          deposits, and credits to the inmate's individual account.
          The moneys intended for victim restitution shall be deducted
          monthly and paid to the victim once the amount reaches $25,
          or annually, whichever is sooner. This section shall not
          apply to moneys earned on work furlough pursuant to section
          353–17.

HRS § 353-22.6 (Supp. 2012) (emphasis added).
          Stangel argues the 25% statutory deduction amount is
unconstitutional as applied to him because the deduction amount
was only 10% when he committed his crimes. Stangel's argument is
without merit. When he committed his crimes he was not under a
sentence of restitution; he was never subject to the 10%
deduction amount.
          When Stangel was originally sentenced on August 14,
2013, it was to pay restitution of $20,386.69, and the 25%

                                    10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


statutory deduction amount applied. When he was resentenced on
March 23, 2016, the amount of restitution remained the same, and
the statutory deduction amount also remained the same.
          For the foregoing reasons, the Order Denying Rule 40
Petition entered by the circuit court on December 29, 2017, is
affirmed.
          DATED: Honolulu, Hawai#i, May 6, 2021.

On the briefs:
                                       /s/ Keith K. Hiraoka
Toby J. Stangel,                       Presiding Judge
Self-represented
Petitioner-Appellant.                  /s/ Clyde J. Wadsworth
                                       Associate Judge
Donn Fudo,
Deputy Prosecuting Attorney,           /s/ Karen T. Nakasone
City and County of Honolulu,           Associate Judge
for Respondent-Appellee.




                                  11